Citation Nr: 1316395	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

An August 2011 rating decision granted service connection for bilateral hearing loss.  Thus, that issue is no longer on appeal.

In March 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition of the Veteran's claims.  

The Veteran asserts that he sustained injuries to his neck, back, and knees jumping from helicopters wearing a full pack during his service in the Republic of Vietnam, with several jumps made under enemy fire.  He further asserts that he was treated for his disabilities by a medical corpsman but record keeping was poor, and that he has had problems with his neck, back, and knees since service.

The Veteran's service separation from shows service in Vietnam from July 1970 to April 1971 and receipt of the Combat Infantry Badge which indicates participation in combat with the enemy.  Thus, his reports of injuring his neck, back, and knees during service while engaging in combat with the enemy may be conceded.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  

The Veteran's service medical records do not show any complaints, findings, or diagnoses of a neck or back disability.  The service medical records show complaints of pain in both knees in December 1970 at which time he reported a history of injuring the left knee a year earlier playing football, which appears to be supported by a November 1969 treatment record.  Examination showed laxity of the patella, left greater than right, and aspirin and a wrap were provided.  An earlier May 1970 treatment record shows that he strained the right knee marching.  He did not report any neck, back, or knee problems during his May 1971 separation examination and evaluation of the neck, spine, and lower extremities was normal.

VA medical records beginning in September 2006 show that the Veteran had pain in his neck, back, and knees.  

At a March 2009 VA examination, the examiner provided diagnoses of degenerative changes in the patellofemoral joint areas bilaterally and degenerative spondylosis and arthritic change, and opined that the disabilities were not due to or the result of any inservice injury.  The examiner noted that the Veteran did not report any back or knee problems during his discharge examination and there was no reference to any back or knee problems.

The Board notes that the VA examiner was not asked for, and did not provide, an opinion as to whether the Veteran's neck disability had its onset in or is related to service.  As the record contains competent evidence of a current disability, an inservice injury, and continuity of symptomatology since service, the Veteran should be provided an examination to obtain an opinion.  38 C.F.R. § 3.159(c) (2012).

With respect to the examiner's opinions on the back and knee disabilities, the Board finds the rationales to be incomplete.  The examiner based the opinions on the lack of back and knee complaints during the Veteran's discharge examination.  There is no indication that the examiner considered the service treatment records showing knee problems in November 1969, May 1970, and December 1970.  The Veteran also provided competent testimony that he has had back and knee problems since service.  Thus, the Board finds that a remand for an additional examination and opinions is necessary in order to fairly decide the merits of the Veteran's claims.  The examiner should consider the Veteran's lay statements.

Prior to the examination, any outstanding VA medical records should be obtained.  The Veteran receives treatment from the El Paso VA Health Care System, and the record, including his Virtual VA file, contains treatment notes through January 2012.  Thus, any outstanding treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the El Paso VA Health Care System since January 2012.

2.  Then, schedule the Veteran for a VA examination to determine whether there is any relationship between any current neck, back, and knee disabilities and his period of active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neck, back and knee disabilities had their onset in or are related to service, to include the complaints and treatment for knee pain during service, and due to jumping from helicopters during service.  In rendering the opinion, the examiner should consider the Veteran's competent lay statements regarding in-service injuries and symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) The rationale for all opinions expressed should be provided.  The examiner should review the claims folder and the examination report should note that review.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

